Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant argues (See Applicant Arguments/Remarks, filed 9/20/2022, pp. 2-3) that the application claims are not subject to a double patenting rejection because the claims are not identical to the cited claims.  Examiner concurs but on alternate grounds.  The test is identical subject matter not identical claim language.  According to the USPTO, application of the rule is to construe the claim language and apply a statutory double patenting error when two claims are virtually identical.  If after applying the test for statutory double patenting, it is concluded that one claim could be literally infringed without infringing the other, then statutory double patenting does not exist.  Upon reconsideration, Examiner finds that the claims at least differ by the recitation of an indication based on historical data of the live event which is not virtually identical subject matter.  Thus the double patenting rejection is withdrawn.
3.	Applicant argues that the claimed invention recites a prenotification is provided in advance of the being determined and awarded of Claim 1 and similarly for Claim 16.  Applicant contends that the pre-notification is awarded is provided prior to a prize even being determined by the system.  Lastly, that Rothschild [0026-0027] that the bonus relates to the award of a reel game and that the bonus has already been determined.  Examiner does not concur.  Starting with Rothschild, the bonus of [0026-0027] is directed to the Dick Duck Goose bonus event which is not the same as the primary reel game being played.  As to determining when the bonus is determined, Examiner could not find support in Applicant’s Specification.  Applicant contends that his invention will be awarded soon (p. 4) and of reference to [0037] fail to show he had possession of when the bonus was determined.  This is paragraph [0039] in the Specification as originally filed.  However, paragraph [0039] recites a prize of $25 as well as Figs. 4-7.  In [0044], the determination of the “$25 Max Winner Award” is made followed by the award is assigned the status of “Active”.  This event precedes the pre-notification time conditions [0045]. Further, Applicant defines a bonus award to be a prize or benefit to be awarded to a payor [0047].  “For example, a bonus named $25 Max Winner Account” is set [0047].  This bonus is monitored by an operator of Fig. 7 as the “$25 Max Winner Amount” [0049].  Examiner concludes that unlike the recited claims, the bonus is pre-determined.  All that is waiting to occur is the random determination result to deliver a winning number leading to a notification to a winner [0052].  Yet, at this point the bonus has long since been determined and its just a matter of notifying a winning payor.[0052].  Applicant’s embodiment of a horse race [0054] actually operates in the same manner as Rothschild.  Payors at gaming machines are watching a horse race with eligible players feeling like they have a stake in the outcome of the race [0053].  As the race concludes winners are selected [0054].  In Rothschild, the Duck Duck Goose bonus commences affecting qualifying players at gaming machines.  As the Goose moves from display to display of the machines, players may receive an egg.  The egg is equivalent to the outcome of the horse race, the point when winners are notified.  According to Applicant, the awarding of a bonus award during, at the end, or after the pre-notification period may be based on the live event. [0060].  Similarly, the example of the race car bonus fails to show possession that a player is notified of a bonus but the bonus has not been determined yet [0061].  As in Rothschild, the appearance of the Goose on the players display is notification that the player may or may not be receiving an egg (winning outcome). Thus, Examiner will maintain the rejections under 102 and 103 as Applicant’s argument is not persuasive.

Claim Rejections - 35 USC § 102
4.	Claims 1-23 are rejected under 35 U.S.C. § 102 (a1)(a2) as being anticipated by U.S. Pat. Pub. No. 2005/0130732 to Rothschild.  See rejection of claims filed 6/20/2022 with the following clarification on page 4:
a first bonus system display (first, second, and third displays can be on a single machine or multiple machines [0023, 0031, 0032]) for displaying information related to bonusing system operations including displaying, during a pre-notification period (the period is designated by the flight of the golden goose 28 of Fig. 3), a pre-notification of an upcoming prize to be awarded to at least one player (of a bank of three of Fig. 3) wherein the pre-notification is provided in advance of the prize being determined and awarded (the goose flight to a gaming machine is notification of an upcoming opportunity for an award.  If an egg award symbol 68 is left behind this is notification of a winning outcome has been awarded [0027], wherein the prize is awarded once the pre-notification period expires (the egg hatches revealing the award and ending the pre-notification period of the goose flight [0026-0027));

Claim Rejections - 35 USC § 103
5.	Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothschild in view of U.S. Pat. Pub. No. 2011/0294561 to Shaw.  See rejection of claims filed 6/20/2022.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is in the Notice of References Cited.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul A. D’Agostino whose telephone number is (571) 270-1992.
8.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
9.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2992.
10.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL A D'AGOSTINO/Primary Examiner, Art Unit 3715